



COURT OF APPEAL FOR ONTARIO

CITATION: Obermuller v. Kenfinch Co-operative Housing Inc.,
    2016 ONCA 21

DATE: 20160111

DOCKET: M45601 (M45261)

Weiler, LaForme and Huscroft JJ.A.

BETWEEN

Cheryl Obermuller

Applicant (Moving Party)

and

Kenfinch Co-operative Housing Inc.

Respondent (Respondent)

Cheryl Obermuller, acting in person

Celia Chandler, for the respondent

Heard: January 11, 2016

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the decision of Sharpe J.A. to refuse to grant an
    extension of time to file notice to review the order of Epstein J.A. Justice Epstein
    had refused to stay the appellants eviction pending her application for leave
    to appeal. Justice Sharpe noted the appellants delay in bringing the motion
    before him and the fact the eviction had long, since occurred, made the matter
    moot. Even accepting the appellants submission that she understood she had 30
    days within which to appeal the order and not four days, there was unexplained
    delay in her bringing the motion. Her eviction has now taken place so an order
    granting an extension of time and allowing a review of the order of Epstein
    J.A. could not restore her tenancy.

[2]

Although it is clear that there is a considerable amount of arrears of
    rent owing, before us, the respondent acknowledged that the appellant has never
    had a hearing as to her entitlement to a full subsidy and that, depending on
    the outcome of any such hearing, the amount that has been determined she owes
    might be reduced. That aspect of the case is beyond our jurisdiction on this
    review. It would, however, appear to be a relevant consideration if the
    appellant proceeds with her motion with leave to appeal.

[3]

Given the circumstances, we are not inclined to award costs.


